Citation Nr: 1600905	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left leg disability.  

2.  Entitlement to an extraschedular rating for a service-connected left leg disability.   

3.  Whether new and material evidence has been received to reopen a service connection claim for right leg peripheral arterial disease, and if so, whether service connection may be granted.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  Subsequently, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected left leg disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 40 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left leg peripheral vascular disease, diagnosed as Buerger's disease, is manifested by at least claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and; trophic changes and ankle/brachial index (ABI) of 0.7 or less.  


CONCLUSION OF LAW

The criteria for a disability rating of at least 40 percent for left leg peripheral vascular disease, diagnosed as Buerger's disease, are met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7115 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2015), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran contends that his left leg disability is worse than contemplated by his currently assigned disability rating and that an increased rating is therefore in order.  

The Veteran's peripheral vascular disease is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7120-7121.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen).

Pursuant to Diagnostic Codes 7120 and 7121, a 20 percent rating applies where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating applies where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating applies where there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating applies where there is massive board-like edema with constant pain at rest that is attributed to the effects of varicose veins.   

Under Diagnostic Code 7115, a 20 percent rating is warranted for Buerger's disease with claudication on walking more than 100 yards, and; diminished peripheral pulses, or ankle/brachial index of 0.9 or less.  A 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index (ABI) of 0.4 or less.  

Note (1) defines ankle/brachial index as the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.

The Board finds that Diagnostic Code 7115, rather than Diagnostic Codes 7120- 7121 concerning varicose veins and post-phlebitic syndrome, more accurately reflects the disability and symptomatology exhibited by the Veteran, and thus warrants the change in diagnostic code under which he is rated.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Veteran was originally rated under Diagnostic Codes 7120-7121 as 20 percent disabling effective January 26, 2000.  After this initial rating was granted, it was determined that the Veteran suffered from thrombo-angiitis obliterans (Buerger's Disease).  See August 2015 Dr. Bell letter.  Not only is the newly assigned diagnostic code directly applicable to the Veteran's symptomatology, it provides for an increased evaluation, and thus does not prejudice the Veteran.

The Veteran's Buerger's disease is primarily manifested by claudication on walking and leg cramps.  He has described a progressive worsening of symptoms beginning in 2010.  The Veteran testified that his Buerger's disease has severely limited his ability to walk even short distances.  The March 2010 VA examiner found that the Veteran could stand for thirty minutes without pause and he could walk 80 to 100 yards on level ground.  Further, a May 2011 VA treatment record found an ABI of 0.56 and the Veteran reported that he is unable to walk more than 50 yards secondary to pain and claudication.  The Veteran reported to the July 2011 VA examiner that he does not have any edema but has chronic constant pain.  The examiner found decreased hair to his mid-shin.  Further, the examiner found no ulcers, edema, or stasis pigmentation.  The Veteran's treating physician of 38 years, submitted an August 2015 letter indicating that the Veteran "cannot walk very far at all now without his feet [becoming] cold and white."  Therefore, the Board finds that the Veteran is more appropriately rated under Diagnostic Code 7115.

Based on the Veteran's limited ability to walk distances and leg pain, the Board finds that throughout the appeal, the Veteran's symptoms most closely approximate the criteria for at least a 40 percent disability rating under Diagnostic Code 7115.  To this extent, the appeal is granted.  


ORDER

A 40 percent rating for left leg peripheral vascular disease, diagnosed as Buerger's disease is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

In his December 2015 Board hearing, the Veteran testified that his service-connected left leg disability has worsened since the most recent examination, conducted in July 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.

The evidence shows that the Veteran last worked in 2003 as a painter.  Dr. Tororice's October 2006 letter indicated that the Veteran is unable to work due to his service-connected left leg disability.  Further, Dr. Bell's August 2015 letter indicates that the Veteran is incapacitated due to this Buerger's Disease.  When evidence of unemployability is submitted during the appeal from an assigned rating, a claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disability affects his ability to work.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case, is inextricably intertwined with increased rating claim remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Regarding the claim of service connection for right leg peripheral arterial disease, in February 2015, the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Moreover, the record suggests that the Veteran's right leg disorder affects his ability to work.  As the resolution of this claim directly impacts the consideration of the Veteran's TDIU claim, this issue is remanded for development and initial RO consideration.  38 U.S.C.A. § 5103A(g) (West 2014); Harris. 

In addition, in December 2015 the Veteran representative indicated that the Veteran wished to file a claim of service connection for heart disease, to include on a secondary basis, and in support, submitted an August 2015 private medical opinion drafted by the Veteran's long-time treating physician, Dr. T. James Bell.

Before making a rating determination as to the Veteran's increased rating claim for the left leg, the RO should first develop the Veteran's service connection claim for right leg peripheral arterial disease, as this development is necessary to substantiate the Veteran's TDIU claim.  See 38 U.S.C.A. § 5103A(g) (West 2014).  Regardless of whether service connection is established for the claimed disability, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular consideration.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Finally, on remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his disability and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC with respect to the NOD filed as to entitlement to service connection for right leg peripheral arterial disease.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Take all necessary steps to process the Veteran's intent to file a claim of service connection for heart disease, to include providing the Veteran with the appropriate form to do so.

3.  Associate with the claims file any outstanding VA treatment records from December 2015 to the present.  The Veteran has identified VA treatment through the Columbia VA Medical Center.  

4.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent treatment records from Dr. Bell of The Medical Group.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

5.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

6.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his right and left leg disability, and the impact of this condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

7.  After the above has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's left leg disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the left leg disability in his or her final report, including specifically, the effect of the Veteran's left leg disability on his daily life and the impact of such on his employability.  

8.  Afford the Veteran an appropriate VA examination to determine whether his right leg peripheral arterial disease had its onset in service or was caused or aggravated by his service-connected left leg disability.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted and all right leg disorders found to be present should be identified.  The examiner must opine as to whether any right leg disorder found to be present:

(i)  Had its onset in service;

(ii)  Was caused by his service-connected left leg peripheral vascular disease; or

(iii)  Was aggravated by his service-connected disability left leg peripheral vascular disease;

All findings and conclusions should be set forth in a legible report.  

9.  Then, readjudicate the appeal, to include entitlement to a TDIU, addressing all relevant theories of entitlement, to include referral for extraschedular consideration on an individual or collective basis.  

In addition, if appropriate, adjudicate whether service connection is warranted for heart disease.

If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


